Citation Nr: 1709496	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine strain with spondylosis. 

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension.

4.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to February 1981, from September 1990 to May 1991, and from February 2003 to May 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  A July 2016 rating decision subsequently granted service connection for left knee limitation of extension and right knee limitation of flexion, and rated each 10 percent disabling, effective June 14, 2016.  While the Veteran did not appeal the limitation of extension and flexion evaluations, those claims arose out of the current appeal and the issues remain before the Board because the grant of service connection and disability ratings assigned were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At his request, the Veteran was scheduled for a videoconference hearing in November 2016.  He failed to report for the hearing, and has not requested that it be rescheduled; accordingly, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.702.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims. 

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the April 2010 and June 2016 VA joints and neck examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R.       § 4.59.  Accordingly, new VA joints and neck examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for orthopedic examinations of the Veteran to assess the current severity of his service-connected bilateral knee and neck disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees or neck, he or she should clearly explain why that is so. 
The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors and should comment on the effect the bilateral knee and neck disabilities have on the Veteran's activities of daily living.

The examiner must include rationale and reasoning with all opinions and conclusions, citing to supporting clinical data as deemed appropriate.

2. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

